Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/24/22.  Claim(s) 1-14 are pending. Claim(s) 9-14 have been withdrawn.  Claim(s) 1-8 are examined herein. 
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant will file a terminal disclaimer upon determination of allowable subject matter in the instant application.  The double patenting rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ochiai et al. (WO 2006/123678 A1; of record, US 2009/0074861 A1 used as translation; of record).
Ochiai et al. discloses a rapidly dissolving tablet that disintegrates in the oral cavity in 20-30 seconds (i.e. rapidly disintegrated in an oral cavity; see particularly Example 6, [0136] and [0137]) that was made by compressing granules (i.e. compression molding granules) made from 200 mg of L-threo-DOPS per 400 mg tablet (also known as droxidopa; the Examiner calculates that the tablet has 50% droxidopa by weight; see particularly Table 10, pg. 7; related to claims 6-8), D-mannitol (also known as mannitol; see particularly Table 10, pg. 7; related to claim 5), and cornstarch (i.e. 20 mg total per tablet; see particularly Table 10, pg. 7; related to claim 4).  Ochiai et al. discloses that said granules were made in a spray granulator with 1% starch glue as a binding solution to make up 2.4 mg total of the tablet, and that said starch glue was made by dispersing cornstarch in water and heating the dispersion until immediately before boiling (i.e. pregelatinizing the cornstarch; see, for example, [0139], [0116], [0130], etc.).
Thus, Ochiai et al. discloses the compression molding of a granule comprising the active ingredient L-threo-DOPS, mannitol, corn-derived pregelatinized starch, and the disintegrant cornstarch.
Ochiai et al. also clarifies “using cornstarch as a disintegrant” (see, for example, [0059]) in the composition.
The instant claims have some product-by-process aspects to them.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 

Response to Arguments
The rejection herein is new, but for the sake of compact prosecution the Examiner will address arguments inasmuch as it might expedite prosecution.
The Applicant argues “claim 1, upon which claims 4-8 are directly or indirectly dependent, is directed to a tablet, which is rapidly disintegrated in an oral cavity. The tablet comprises an active ingredient in not less than 25% of the total weight, which is obtained by compression molding of a mixture comprising (a) a granule comprising (1) the active ingredient, (2) mannitol, and (3) corn-derived pregelatinized starch, and (b) at least one disintegrant selected from the group consisting of cornstarch, hydroxypropylstarch, carmellose, and crospovidone.  Thus, claims 1 and 4-8 of the present application require the presence of both corn-derived pregelatinized starch, which is part of a granule comprising the active ingredient and mannitol, and a disintegrant that can be, among other things, cornstarch.”
The new rejection has a composition that satisfies all of the limitations of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ochiai et al. (WO 2006/123678 A1; of record, US 2009/0074861 A1 used as translation; of record), as applied to claims 1 and 4-8 in the 102 rejection, and further in view of Murakami et al. (US 6,287,596 B1; of record).
The instant claims are drawn to a tablet that was compressed from a composition comprising 40-70% droxidopa which has been granulated with a solution of mannitol, pregelatinized cornstarch, and cornstarch, wherein the tablet has an absolute hardness of 2.0 N/mm2 or more, with a disintegration time of within 40 seconds.
Ochiai et al. discloses as in the 102 rejection and further discloses that the rapidly disintegrating tablet made by compressing granules has a hardness that is not less than 30N (see particularly [0083]).
Ochiai et al. does not specifically disclose granulation with a solution of mannitol, or a tablet hardness that is at least 2.0 N/mm2 or more. 
Murakami et al. (US 6,287,596 B1) discloses tablets that disintegrate rapidly (i.e. 26 seconds; see particularly Example 6, Table 8, cols. 14-15) with good hardness (i.e. 5.9 kg; the Examiner notes that the tablet cross section is not given, so the absolute hardness cannot be calculated; see particularly Example 6, Table 8, cols. 14-15) that are made by granulation with a solution of mannitol.  Murakami et al. also discloses that the rapidly disintegrating tablets are very soluble in the oral cavity and water making them be easily taken (see particularly the abstract), that they are very hard and thus have excellent stability in production and distribution (see particularly the abstract), and that higher compression in the tableting leads to harder tablets without significantly reducing dissolution time (see particularly Example 6, Table 8, cols. 14-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to granulate with a solution of mannitol, make a tablet with hardness that is at least 2.0 N/mm2 or more, and make a tablet wherein the granule contains cornstarch, hydroxypropylstarch, carmellose, or crospovidone.
One of ordinary skill would have been motivated to granulate the composition taught by Ochiai et al. with a solution of mannitol because Murakami et al. teaches that tablets made from granules sprayed with a solution of mannitol produce tablets that disintegrate rapidly and exhibit good hardness, that is easy to take, and holds up well in production and storage.  One of ordinary skill would have taken the composition of Ochiai et al. and sprayed a solution of both pregelatinized starch, as taught by Ochiai et al., and mannitol, as taught by Murakami et al., to make a rapidly dissolving tablet that was hard and had beneficial characteristics in manufacture and handling, and one skilled in the art would have done so with a reasonable expectation of success.
One of ordinary skill would have compressed the tablets taught by Ochiai et al. and by Murakami et al. to get the desired absolute hardness, including 2.0 N/mm2 because Murakami et al. teaches that the tablets made with granules of sprayed mannitol solution exhibit increased hardness when compresses with greater force, while the dissolution rate of the tablet is not significantly reduced.  One of ordinary skill would have increased the tableting pressure during routine optimization of the tablet properties, including increased hardness to protect the tablet during manufacture and handling, and would have done it with a reasonable expectation of success in making a durable tablet that dissolved rapidly.
One of ordinary skill would have made a tablet wherein the granule contain cornstarch because Ochiai et al. teaches that the method of producing the tablets is not limited (see particularly Ochiai et al. [0071]), and Murakami et al. teaches multiple methods of tablet manufacture including the method of adding excipients to the granules prior to tableting (see particularly Murakami et al. col. 8 lines 16-24).  One of ordinary skill would have explored different orders of addition steps of excipients in tableting the composition taught by Ochiai et al. and Murakami et al. during the process of routine optimization, including adding the cornstarch after granulation, and would have done it with a reasonable expectation of success in making a rapidly dissolving tablet with good hardness.
As stated in the 102 rejection above, the instant claims have product-by-process aspects, and said aspects are only considered inasmuch as the claimed product would be materially changed by said processes.  In the instant case the claimed product would have been obvious based on the disclosure of the prior art, and thus all of the claimed limitations are considered to have been met.

Response to Arguments
The Applicant argues “Murakami et al. does not provide the missing disclosure for Ochiai et al. In particular, a person of ordinary skill in the art, upon considering the disclosures of Ochiai et al. and Murakami et al., would not have been led to provide a tablet that comprises all 4 components required by the pending claims, especially both com-derived pregelatinized starch and a separate disintegrant that can be cornstarch, let alone that a granule containing an active ingredient, mannitol, and com-derived pregelatinized starch that is preformed and then compression molded with a disintegrant, as required by the pending claims.”
This is not found persuasive.  As stated above, the disclosure of Ochiai et al. calls out the use of all four of the claimed components, and as stated in the prior Office action, the disclosure of Murakami et al. teaches the benefits of using a granulation solution of mannitol which is a material already disclosed as being used by Ochiai et al.  It would have been obvious to one of skill to combine said teachings to arrive at the instant tablet with a reasonable expectation of success in providing improved properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,778,392 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a tablet that was compressed from a composition comprising 40-70% active agent, mannitol, cornstarch, and pregelatinized cornstarch.
The patent discloses a tablet made of mannitol, 0.1-50% active ingredient, pregelatinized starch and starch (see, for example, claim 20 and throughout the claims).  Looking to the specification for definition of the terms starch and pregelatinized starch, it is disclosed therein that the starch can preferably be corn starch (see, for example, column 3 lines 31-33 and the whole document) and that the pregelatinized starch can preferably be pregelatinized corn starch (see, for example, column 7 lines 5-17).
It would have been obvious to one of ordinary skill to select the instant range from the overlapping range claimed in the patent and to select the starches from those claimed in the patent, thus making the instant claims obvious.
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,980,316 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a tablet that was compressed from a composition comprising 40-70% droxidopa, mannitol, and cornstarch which has been granulated with a solution of pregelatinized cornstarch.
The patent discloses a tablet consisting of 20-80% droxidopa, mannitol, and cornstarch with pregelatinized cornstarch as a binder (see, for example, claim 12).  
Thus, the patent anticipates all of the instant limitations save the range of droxidopa, which is claimed in an overlapping range.  It would have been obvious for one of skill to select the instant range from the overlapping range claimed in the patent, thus making the instant claims obvious.
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,119,820. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.

Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,980,915 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a tablet that was compressed from a composition comprising 40-70% active agent, mannitol, cornstarch, and pregelatinized cornstarch.
The patent discloses a tablet made of mannitol, 0.1-50% active ingredient, pregelatinized starch and starch (see, for example, claim 20 and throughout the claims), and that the starch can preferably be corn starch (see, for example, claim 23).  Looking to the specification for definition of the term pregelatinized starch, it is disclosed therein that the pregelatinized starch can preferably be pregelatinized corn starch (see, for example, column 7 lines 20-33).
It would have been obvious to one of ordinary skill to select the instant range from the overlapping range claimed in the patent and to select the starches from those claimed in the patent, thus making the instant claims obvious.
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Response to Arguments
The Applicant argues “Applicant will file a terminal disclaimer over each of the '820, '392, '316, and '915 patents upon a determination that one or more claims in the present application otherwise are allowable and properly subject to an obviousness-type double patenting rejection over the claims of the '820,'392, '316, and '915 patents.”
The rejections are maintained.

Conclusion
Claim(s) 9-14 have been withdrawn.  Claim(s) 1-8 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627